IN THE UNITED STATES DISTRICT COURT
FOR 'l`HE DISTRICT OF COLUMBIA

NADIR OMAR ABDULLAH BIN,
SA’ADOUN ALSA’ARY a/k/a AHMED
OMAR,

Petitioner, Civil Actiori No. 09-0745 (RCL)

V.

FIE...ED

SEF' -4 2012

Clerk, U.S. District and

3" Bankruptcy Courts
[ D] ORDER

Upon consideration of Petitioner’s Unopp0sed Motion to Continue Stay, it is hereby

BARACK OBAMA, et al.,

\/\/\/\/\J\J\_/\/\J\J\/

Respondents.

ORDERED that Petitioner’s Un0pposed Motion to C0ntinue Stay is GRANTED. It is
further

ORDERED that this case is STAYED for 60-days. lt is further

ORDERED that the Pr0tective Order entered on September l l, 2008 remain in effect
during the period of the stay. It is further

ORDERED that the parties may move the Court to lift the stay provided the moving
party gives the non-moving party written notice the (10) days prior to the date of filing the

motion.

 i/=>, /,, QB¢ ;é,,wt¢a;

UNITE§ STATES DISTRICT JUDGE